Citation Nr: 1726634	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left shoulder disability, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm. 

4.  Entitlement to service connection for a right shoulder disability, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm. 

5.  Entitlement to service connection for arthritis of the feet, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm.

6.  Entitlement to service connection for a right ankle disability, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm. 

7.  Entitlement to service connection for a left ankle disability, claimed as secondary to the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm.

8.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hepatitis C.

9.  Entitlement to an increased rating in excess of 40 percent for the service-connected cervical ruptured nucleus pulposus with neuropathy of the left arm.

10.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1985.  

In a September 1986 decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, found that the Veteran's service from February 24, 1984, through April 19, 1985, was not under other than dishonorable conditions and was a bar to benefits.  In a subsequent, unappealed April 1987 decision, the RO found that the prior decision contained a clear and unmistakable error, and that the Veteran's service from April 4, 1981, through his bad conduct discharge on April 19, 1985, was dishonorable service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2011, July 2012, and February 2013 rating decisions by the RO in Atlanta, Georgia. 

Although the Veteran initially requested a hearing with a Veterans Law Judge, he withdrew his Board hearing request in May 2016.  

The issue of entitlement to service connection for a lumbar spine disability will be addressed below; the remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's degenerative disk disease of the lumbar spine with bulges at L3-4, L4-5, and L5-S1, with lumbar spondylolisthesis, is a result of his active duty service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for degenerative disk disease of the lumbar spine with bulges at L3-4, L4-5, and L5-S1, with lumbar spondylolisthesis have been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a lumbar spine disability that is the result of his service-connected cervical spine disability.  See the October 2012 Substantive Appeal.  Upon review, however, the Board finds that service connection may be granted on a direct basis as a result of an injury sustained during his first period of service.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. 

The record clearly indicates that the Veteran has a current disability and his service treatment records document in-service complaints of back pain.  Specifically, in a June 2013 opinion, G.A., M.D., indicated that the Veteran has degenerative disk disease of the lumbar spine with disk bulges at the L3-4, L4-5, and L5-S1 levels.  It was also noted that the amount of degeneration in the lumbar spine has progressed to the point of lumbar spondylolisthesis at the L5-S1 level.  The Veteran's service treatment records document that he received treatment for back pain in January 1980 and January 1981. 

As the record contains evidence of a current disability and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed lumbar spine disability and the in-service complaints of back pain. 

In the above-mentioned June 2013 opinion, Dr. G.A., reported that he had reviewed the Veteran's service treatment records and noticed the multiple entries for back pain.  It was noted that the in-service findings "would be consistent with a degenerative process starting in military service and [progressing] since discharge.  The amount of degeneration in [the Veteran's] lumbar spine could fit into a timeframe which the [documented in-service complaints] contributed to his current condition."

In contrast, following a clinical examination in February 2011, a VA examiner opined that the Veteran's current lumbar back problems are unrelated to his active duty service.  Specifically, the examiner indicated that the in-service episodes appeared to be acute and had resolved.  It was observed that the Veteran "did note on an annual exam that he had recurrent back pain, but there was no mention of chronic symptoms, and the exam was normal." 

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed lumbar spine disability is related to the in-service complaints of lower back pain documented during the Veteran's first period of active duty service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted.


ORDER

Service connection for degenerative disk disease of the lumbar spine with disk bulges at the L3-4, L4-5, and L5-S1 levels, and lumbar spondylolisthesis is granted.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In July and October 2012, the Veteran alleged that he has an acquired psychiatric disorder as a result of a train hitting his friend in November 1981 or June 1982.  However, because this event occurred during the period of service that was found to be a bar to VA benefits, it cannot serve as the basis for service connection.  38 C.F.R. § 3.12.  Nevertheless, the Veteran reported to his health care providers that while stationed in Germany in 1979 or 1980, he witnessed a Germany helicopter crash while on border patrol duty and that he saw six "dead bodies."  See a September 2010 VA treatment record.  On Remand, the Veteran should be requested to provide additional information on this stressor so it can be verified. 

In his July 2012 Substantive Appeal, the Veteran reported that his bilateral shoulder, bilateral foot, and bilateral ankle disabilities are the result of his service-connected cervical spine disability.  The record indicates that the Veteran has not received notice on how to establish service connection on a secondary basis.  This must also be accomplished.

The record also indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in June 2011 based, in part, on his cervical spine disability, hepatitis C, bilateral shoulder disabilities, and depression.  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records.  38 C.F.R. § 3.159(c)(2).

Finally, as the Veteran's claim is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the remaining issues are REMANDED for the following action:

1.  Provide the Veteran with a notice letter which informs him of what the evidence must show to establish service connection for the claimed bilateral shoulder, bilateral foot, and bilateral ankle disabilities as secondary to the service-connected cervical spine disability. 

2.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

3.  Contact the Veteran and request that he provide as much information as possible on the helicopter crash that he witnessed in 1979 or 1980, specifically, the Veteran should be asked to provide a location for the incident and any details that might help verify that the incident occurred, to include narrowing the date range.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressor.  

4.  The RO/AMC should contact the U.S. Army Joint Services Record Research Center (JSRRC) or any other appropriate agency to determine where in Germany the 2nd battalion, 83rd field artillery was stationed in 1979 and 1980.

5.  In the event that the RO/AMC receives additional information relating to the alleged helicopter crash, and there is sufficient information available to verify the Veteran's claimed stressor, the RO/AMC should contact the JSRRC or any other appropriate agency for verification of the alleged stressful event in service.  All actions to verify the alleged stressor should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

6.  Contact the Social Security Administration and request that it provide all records developed in association with the Veteran's award of disability benefits be forwarded for incorporation into the record.  

7.  After completing the action requested in items 1-6, the RO should undertake any additional development it deems necessary, to include, if warranted, scheduling the Veteran for a VA examination. 

8.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


